Exhibit 10.13

March 20, 2003

Nassau Ltd.
2304 Oberlin St.
Palo Alto, CA 94306

Attention: Mr. Blake Stafford

Dear Blake,

Re: Blue Mountain Project, Humboldt Co., Nevada

Further to our recent discussions regarding the Blue Mountain Project, located
in Section 14, T36N, R34E, and your subsequent discussion with David De Witt, we
would like to set out the terms and conditions which would form the basis of an
agreement between wwbroadcast.net ("Optionee") and Nassau Ltd. ("Optionor").

It is our intention that if we are able to agree on terms as detailed in this
Letter Agreement, then a mere formal agreement ("Formal Agreement") will be
prepared incorporating the terms of this Letter Agreement as well as such other
terms as we may agree to, including standard terms which normally are part of a
more indepth mining/option agreement.

The terms which we have been discussing in regards to the Blue Mountain Project
are as follows:

The Optionor will grant the Optionee the right to acquire a 100% undivided
interest in the Blue Mountain Project ("Option"), subject to a retained net
smelter royalty ("NSR") on gold of 2% reserved to the Optionor ("Royalty") on
the following terms and conditions:

1. The Option is exercisable over a six (6) year period and, in order to
maintain the Option in good standing, the Optionee will issue shares and make
cash payments to the Optionor, as follows:

(a) the issuance of 50,000 common shares in the Optionee upon the TXS Verture
Exchange ("TSX") approving ("Approval Date") the Blue Mouatain Project as a
"qualifying property" (as defined with the rules and policies of the TSX);

(b) the issuance of an additional 50,000 common shares in the Optinee on or
before one year following the Approval Date;

(c) two years following the Approval Data a payment in the amount of $20,000;

(d) three years following the Approval Date a payment in the amount of $30,000;

(e) four years following the Approval Date a payment in the amount of $40,000;

(f) five years following the Approval Date a payment in the amount of $100,000;
and

--------------------------------------------------------------------------------

(g) six years following the Approval Date a payment in the amount of $1,300,000
("Final Payment").

2. Upon the Optionee making the Final Payment tot he Optionor then the Optionee
will own 100% of the Blue Mountain Project subject only to the Royalty and the
Optionee will have the right to buy down the Royalty to a 1% NSR by paying the
Optionor the sum of $1,500,000 at any time prior to completion of the first year
of production.

3. The parties acknowledge that nay shares issued to the Optionor will be
subject to any applicable regulatory restrictions, including hold periods and
resale restrictions, and the certificates representing such shares will be
required to have the appropriate restrictive legend affixed thereto.

4. Upon the execution of this Letter Agreement in respect to the Blue Mountain
Project the Optionor will forthwith deliver to the Optionee copies or originals
of all reports, data and information which the Optionor has access to on the
Blue Mountain Project.

5. All references to currency and cash payment sto be made are to US$ unless
otherwise stated.

6. This is an option only and nothing herein obligates the Optionee to maintain
the Option in good standing or to continue to issued any shares or to make any
payments hereunder to the Optionor and the Optionee may terminate the Option at
anytime without further obligation to the Optionor PROVIDED HOWEVER if the
Optionee terminates the Option after July 1 in any year then the Optionee will
pay to the Optionor that amount which is equal to the assessment fees owing in
respect to the claims comprising the Blue Mountain Project for that year in
which the Option is terminated.

7. The Optionor reprsents and warrants to the Optionee that, to the Optionor's
knowledge, the claims comprising the Blue Mountain Project are in good standing
and are free and clear of all liens, charges and encumbrances and that the
Optionor has full power and authority to grant the Option.

8. The parties agree that they will execute all documents and do all acts and
things as may be necessary ro desirable within their respective powers to carry
out and give full effect to the true intent and purpose of this Letter
Agreement.

9. This Letter Agreement will be governed and construed in accordance with the
laws of Nevada.

10. Any notice, direction or other instrument given under this Letter Agreement
will be in writing and given by delivery of same or by mailing the same by
prepaid registered or certified mail or by sending the same by fax or toher
similar form of communication and in each case addressed to the intended
recipient at the following address:

--------------------------------------------------------------------------------

Optionee:

33174 Bergen Mountain
Evergreen, Colorado 80439
Fax: (303) 679-0938
E-mail: cwhering@attglobal.net
Attention: Carl Hering, Director

Optionor:

Nassau Ltd.
2304 Oberlin Street
Palo Alto, California 94306
Fax: (650) 938-5200
E-mail: bstafford@fenwick.com
Attention: Blake Stafford

11. This Letter Agreement may be executed in one or more counterparts and by
fax, each of which will be deemed to be an original and all of which taken
together will constitute one and the same instrument.

We confirm that the purpose of this Letter Agreement is to create legally
binding obligations between us, and this Letter Agreement will govern the
relationship between us until such time as we have prepared and incorporated
these terms and conditions in the Formal Agreement as contemplated herein.

If the above terms and conditions are acceptable to you pleas indicate your
agreement by executing this Letter Agreement in the space provided below and
returning one duly executed copy to us for our records.

wwbroadcast.net inc.

/s/ Carl Hering, Director

AGREED AND ACCEPTED this 20th day of March, 2003.

NASSAU LTD.

/s/ Blake Stafford
Blake Stafford